IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-41186



DON CONN,
                                               Plaintiff-Appellant,

                                   versus

CITY OF WILLS POINT, TEXAS;
RICKY WILLIS, Chief of Police, Wills Point, TX;
BUTCH GIRDLEY, City Manager, Wills Point TX;
MIKE JONES, Wills Point City Councilman;
HERBERT DUNN, Wills Point City Councilman;
JIMMY BLASINGAME, Wills Point City Councilman;
MIKE JOYNER, Wills Point City Councilman;
RONNIE L. HUNT, Wills Point City Councilman,

                                               Defendants-Appellees.




            Appeal from the United States District Court
                  For the Eastern District of Texas


                               (6:00-CV-148)
                               July 11, 2002


Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.